UNITED STATES DISTRICT COURT                               FILED
                                    FOR THE DISTRICT OF COLUMBIA
                                                                                                FEB - 4 2009
                                                                                          NANCY MAYER WHITTINGTON ClERK
                                                      )                                         U.S. DISTRICT COURT'
       FRANK BRETT,
                                                      )
                      Plaintiff,                      )
                                                      )
                                                              Civil Action No.
              v.                                      )
                                                      )                             09 0213
       GEORGE BUSH, et aI.,                           )
                                                      )
                      Defendants.                     )


                                         MEMORANDUM OPINION

              This matter comes before the court on review of plaintiff s application to proceed in

       forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

       complaint.

               The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

       pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

       by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

       must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

       (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

       contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

       short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

       for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

       standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

       prepare a responsive answer, to prepare an adequate defense and to determine whether the

       doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).




I ~I
        There appear to be so many factual allegations against so many defendants that the Court

cannot discern what claim or claims he brings against each defendant. The complaint does not

set forth a short and plain statement of plaintiff s claims, and, as drafted, it fails to "give the

defendant fair notice of what the plaintiffs claim is and the grounds upon which it rests."

Conley v. Gibson, 355 U.S. 41, 47-48 (1957). For these reasons, the complaint will be dismissed

without prejudice for its failure to comply with Rule 8(a). An Order consistent with this

Memorandum Opinion is issued separately.